internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------ ---------------------------------------------------------- ----------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-110290-10 date june legend -------------------------------------------------------------------- ------------------------------------------- fund a fund b ------------------------------------------------------------ --------------------------------------------------------------------- trust type a company state country date date -------------------------------- ------------------------------------ -------------------- ---------------------- ------------------- ------------- dear ----------------- this responds to your letter dated date submitted by your authorized representative on behalf of fund a and fund b each a fund and together the funds funds request that the internal_revenue_service rule that income derived from each fund’s investments in a wholly-owned subsidiary that is a controlled_foreign_corporation cfc constitutes qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code plr-110290-10 facts each fund is a series of trust which is a business_trust organized under the laws of state trust is registered as an investment_company under the investment_company act of u s c 80a-1 et seq as amended the act each fund is an accrual_method taxpayer classified as a corporation for federal_income_tax purposes fund a uses a fiscal_year ending date and fund b uses a fiscal_year ending date as their taxable years each fund is a regulated_investment_company ric under sec_851 of the code fund a intends to form a wholly-owned subsidiary subsidiary a incorporated as a type a company under the laws of country fund b also intends to form a wholly- owned subsidiary subsidiary b incorporated as a type a company under the laws of country under the laws of country a type a company provides limited_liability for all holders of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder subsidiary a and subsidiary b intend to file elections on form_8832 entity classification election to ensure that they will be treated as corporations for federal_income_tax purposes each fund represents that although neither subsidiary a nor subsidiary b will be registered as an investment_company under the act each subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to transactions in commodity swaps commodity futures and other transactions in derivatives each fund will invest a portion of its assets in its subsidiary subject_to the limitations set forth in sec_851 of the code each subsidiary is expected to invest primarily in commodities commodity-linked swaps commodity-linked futures and other commodity-linked derivatives including total return swaps and commodity-linked securities they may also invest in fixed income or equity investments and other_securities and derivatives subsidiary a will be wholly-owned by fund a and subsidiary b will be wholly- owned by fund b and both are thus expected to be classified as cfcs as defined in sec_957 of the code each fund will include its subpart_f_income attributable to its subsidiary under the rules in the code applicable to cfcs law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test under this test at least plr-110290-10 percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing in addition the flush language of sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there are distributions out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation each fund represents that it will own percent of the voting power of the stock of its subsidiary each fund is a united_states_person each fund therefore represents that its subsidiary will qualify as a cfc under these provisions plr-110290-10 sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities gains in excess of losses from transactions in commodities including futures forward and similar transactions but excluding certain hedging_transactions and certain active business gains and losses and subject_to certain exceptions net_income from notional_principal_contracts each subsidiary’s income from its investments in commodities and commodity- linked instruments may generate subpart_f_income each fund therefore represents that it will include in income its subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that subpart_f_income of subsidiary a attributable to fund a is income derived with respect to fund a’s business of investing in the stock of subsidiary a and thus constitutes qualifying_income under sec_851 of the code we also rule that subpart_f_income of subsidiary b attributable to fund b is income derived with respect to fund b’s business of investing in the stock of subsidiary b and thus constitutes qualifying_income under sec_851 of the code this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas m preston___________ thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
